DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structural element of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification fails to provide details of the first embodiment of figures 1-5.  There is no sufficient information/structural detail as how the hinge member is coupled to the bracket such that the hinge member can disconnect from the bracket upon an exertion of a force (i.e., information addressing how the bracket and the hinge member are structurally related/linked in the attached position, such as by friction, by spring, or by magnetic force.)  According to the configuration shown in figures 1-5 and the disclosure, the hinge member (14.) is shown to be held within the bracket (12).  There is no way of knowing exactly how the hinge member is disengaged from the bracket upon exertion of a force without damaging the hinge, unless one of the members retracts or yields to overcome the obstruction that retain the hinge member and the bracket together.  The embodiment of figures 1-5 cannot be fully understood.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, first, it is not clear exactly what “a leaf biasing means” is referring to and how the “leaf biasing means” is linked to the hinge.  Second, it is not clear what is defined as “a rest position”.  Third, it is uncertain whether “a leaf biasing means” is part of the hinge or part of the door assembly.  The claim defines the “leaf biasing means” as part of the hinge (“wherein the hinge comprises a leaf biasing means”) but the disclosure states that the leaf biasing means can be one of multiple devices (see page 7, lines 18-33 of the specification).  It cannot be understood exactly how “a leaf biasing means” is attached to the hinge as claimed.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-6 and 8-19 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Yagi et al. ‘561 (US 8,839,561).
 Regarding claims 1, 12, and 19, Yagi et al. (fig. 9) shows a hinge as claimed, including a hinge bracket (16) associable with a support (5), a hinge member (10b) associable with a leaf (1a), wherein the hinge is configured so that the hinge member is connectable to the hinge bracket (fig. 9), with the hinge member being rotatable relative to the hinge bracket about an axis of rotation (line 54 of col. 4-line 8 of col. 5), wherein the hinge is configured so that the hinge member is disconnectable (col. 7, line 62-col. 8, line 27) from the hinge bracket in response to at least one threshold force (a minimum force required to overcome the magnetic force, see col. 5, lines 30-33; col. 7, line 62-col. 8, line 27), the at least one threshold force being less than a force required to create or support a ligature (“a force required to create or support a ligature” in the claims is an undefined value and is not part of the claim, and “the door can be easily detached against the magnetic attraction…” in Yagi et al. also meets the functional language of the claim), the at least one threshold force being selected from one of more of: a transverse threshold force including a transverse force component transverse to the axis of rotation, and the transverse threshold force being the same in at least two directions transverse to the axis of rotation (the force removing the leaf horizontally away from the doorframe opening, and the force removing the leaf being the same in the indoor and outdoor direction due to the symmetry of the brackets); and/or an axial threshold force including a force component acting along the axis of rotation (downward/vertical pulling force overcoming the magnetic force between magnets, to separate the hinge member 10b from the bracket 16).  Note that the method steps of claim 19 are inherently met by the assembling and disassembling of the hinge of Yagi et al.). 
As to claim 2, Yagi et al. shows a hinge biasing means (magnets 10a and 10b, col. 4, lines 44-53) connecting the hinge bracket and the hinge member.
As to claim 3, the hinge biasing means exerts a biasing force along the axis of rotation biasing the hinge member towards the hinge bracket (fig. 9, the magnetic force between 10a and 10b is in vertical direction).
As to claim 4, the hinge biasing means at least partially determines the at least one threshold force (i.e., the bigger the magnetic force the bigger the pulling force required to separate the magnets).
As to claim 5, wherein the hinge member is connected to the hinge bracket with a hinge biasing member (15) providing a magnetic hinge biasing force.
As to claim 6, the transverse direction comprises a direction in a plane perpendicular to the axis of rotation, the hinge member being disconnectable from the hinge bracket in response to the transverse force threshold being reached, the transverse force threshold being the same for any direction of force in the plane perpendicular to the axis of rotation (horizontal or downward pully force exerted to separate the hinge member from the bracket).
As to claim 8, the hinge of Yagi et al. is configured to impede reconnection of the hinge member and the hinge bracket following disconnection.  Since the claim does not provide any positive structural limitation, “to impede reconnection” depends on the user and many outside conditions, such as the weight and the dimension of the leaf, and the capability of the user.
As to claims 9 and 10, both claims do not provide any positive structural limitation.  Intended use, with an action by authorized user or with a key, is given no patentable weight.  Yagi et al. can be used with an action of an authorized user or with a key (e.g., a hand tool).
As to claim 11, Yagi et al. shows a bearing (“a known bearing”, col. 4, line 64-col. 5, line 5) for guiding the rotational movement between the hinge bracket and the hinge member, and the bearing being housed at least partially internally or concealed within the hinge (concealed at the “top end of the door” with hinge member 10b).
As to claim 13, the leaf system of Yagi et al. has a plurality of hinges (top hinge and bottom hinge (col. 5, lines 1-5).
As to claim 14, a pair of hinges aligned on the same axis of rotation is shown, for example, in figures 4-5.
As to claim 15, the pair of hinges is oppositely oriented (figs. 4-5, for example; col. 5, lines 1-5).
As to claim 16, a single leaf (1a) is supported by the pair of hinges, with the pair of hinges being located at or towards a top and a bottom of the single leaf respectively (fig. 1-2, for example; col. 5, lines 1-5).
As to clam 17, the leaf is mounted between the hinges (top and bottom hinges, col. 5, lines 1-5) with the leaf being positioned on the axis of rotation so that the axis of rotation passed directly through the leaf (that is the only way the leaf can rotate properly), such that the leaf is bidirectionally rotatable about the axis of rotation under a similar magnitude of force (leaf of Yagi et al. can rotate in both in and out direction, due to the symmetry of the hinges about the plane of the door leaf).
As to claim 18, the door leaf of Yagi et al. can be considered as a double-action saloon-style anti-ligature door, which can open both ways, and the leaf does not protrude or extend axially beyond either hinge, the leaf extending axially only between the top and bottom hinges (fig. 9, col. 5, lines 1-5).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 7, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. ‘561 in view of Burton et al. ‘274 (3,858,274).
Yagi et al. discloses the invention as claimed but for a leaf biasing means to bias the leaf.  Burton et al. teaches a hinge having a leaf biasing means (fig. 3) to achieve a self-centering of a door leaf. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge of Yagi et al. with a leaf biasing means taught by Burton et al. to provide a self-centering (i.e., self-closing to place the door at a rest position) to the door leaf. 
Response to Arguments
10.	Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument on the rejections under 35 USC 112 (a) and 112 (b), see explanations in the rejections above.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
5,265,311 (Gard) shows a hinge having a self-closing function along the axis of rotation.
3,628,845 (Grimm) shows a self-closing hinge including opposite cam surfaces to enable the door leaf to rotate towards a closing direction.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUCK Y MAH/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        CM
October 5, 2022